          Case 1:14-vv-00852-UNJ Document 179 Filed 12/28/20 Page 1 of 9




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-852V
                                    Filed: November 30, 2020
                                         UNPUBLISHED


    THOMAS LUCH,

                         Petitioner,
    v.                                                        Joint Stipulation on Damages;
                                                              Influenza (Flu) Vaccine; Chronic
    SECRETARY OF HEALTH AND                                   Inflammatory Demyelinating
    HUMAN SERVICES,                                           Polyneuropathy (CIDP)

                        Respondent.


Richard Gage, Richard Gage P.C., Cheyanne, WY, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

       On September 15, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered chronic inflammatory demyelinating
polyneuropathy (“CIDP”) as a result of his receipt of the influenza (“flu”) vaccine on
October 24, 2011. Petition at 1-2; Stipulation, filed November 27, 2020, at ¶¶ 2, 4.
Petitioner further alleges there has been no prior award or settlement of a civil action for
damages. Petition at 2; Stipulation at ¶ 5. “Respondent denies that the influenza
vaccine caused petitioner to suffer from CIDP, any other injury, or his current condition.”
Stipulation at ¶ 6.

       Nevertheless, on November 27, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as the decision of the Court in awarding damages,
on the terms set forth therein.

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:14-vv-00852-UNJ Document 179 Filed 12/28/20 Page 2 of 9




     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        a. An amount sufficient to purchase the annuity contact described in
           paragraph 10 of the attached Stipulation, paid to the life insurance
           company from which the annuity will be purchased; and

        b. A lump sum of $260,000.00 in the form of a check payable to petitioner.
           Stipulation at ¶ 8.

This award represents compensation for all items of damages that would be available
under § 15(a). Id.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                          s/Daniel T. Horner
                                          Daniel T. Horner
                                          Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:14-vv-00852-UNJ Document 179 Filed 12/28/20 Page 3 of 9
Case 1:14-vv-00852-UNJ Document 179 Filed 12/28/20 Page 4 of 9
Case 1:14-vv-00852-UNJ Document 179 Filed 12/28/20 Page 5 of 9
Case 1:14-vv-00852-UNJ Document 179 Filed 12/28/20 Page 6 of 9
Case 1:14-vv-00852-UNJ Document 179 Filed 12/28/20 Page 7 of 9
Case 1:14-vv-00852-UNJ Document 179 Filed 12/28/20 Page 8 of 9
Case 1:14-vv-00852-UNJ Document 179 Filed 12/28/20 Page 9 of 9
